Filed 3/23/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND 58







Dwight Kastrow, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20040318







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Steven Balaban (on brief), 418 East Rosser Avenue, Suite 102, Bismarck, N.D. 58501-4046, for petitioner and appellant.



Lloyd Clayton Suhr (on brief), Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for respondent and appellee.

Kastrow v. State

No. 20040318



Per Curiam.

[¶1]	Dwight Kastrow appealed from an order denying his petition for post-

conviction relief, asserting the trial court erred in finding Kastrow failed to establish he received ineffective assistance of counsel during his criminal proceedings and also asserting improper judicial intervention by the trial court in the plea process.

[¶2]	Affirmed under N.D.R.App.P. 35.1(a)(2) and (4).  

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Mary Muehlen Maring



[¶4]	The Honorable William A. Neumann, a member of the Court when this case was heard, resigned effective March 14, 2005, and did not participate in this decision.